18-3266
     Zhu v. Barr
                                                                             BIA
                                                                     Thompson, IJ
                                                                     A206 576 047
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                              SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 16th day of September, two thousand twenty.
 5
 6   PRESENT:
 7            JON O. NEWMAN
 8            JOSEPH F. BIANCO,
 9            WILLIAM J. NARDINI,
10                 Circuit Judges. 1
11   _____________________________________
12
13   HONGCHUN ZHU,
14            Petitioner,
15
16                 v.                                      18-3266
17                                                         NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:               Diana Rubin, Esq., Manhasset, NY.
24

     1 Circuit Judge Peter W. Hall, originally a member of the panel, is
     currently unavailable. Circuit Judge Jon O. Newman has replaced Judge
     Hall on the panel for this matter. See 2d Cir. IOP E(b).
 1   FOR RESPONDENT:                 Joseph H. Hunt, Assistant Attorney
 2                                   General; Julie M. Iversen, Senior
 3                                   Litigation Counsel; Annette M.
 4                                   Wietecha, Attorney, Office of
 5                                   Immigration Litigation, United
 6                                   States Department of Justice,
 7                                   Washington, DC.

 8       UPON DUE CONSIDERATION of this petition for review of a

 9   Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is DENIED.

12       Petitioner Hongchun Zhu, a native and citizen of the

13   People’s Republic of China, seeks review of an October 2,

14   2018, decision of the BIA affirming an October 26, 2017,

15   decision     of   an   Immigration     Judge     (“IJ”)      denying     his

16   applications for asylum, withholding of removal, and relief

17   under the Convention Against Torture (“CAT”).               In re Hongchun

18   Zhu, No. A 206 576 047 (B.I.A. Oct. 2, 2018), aff’g No. A 206

19   576 047 (Immig. Ct. N.Y. City Oct. 26, 2017).               We assume the

20   parties’ familiarity with the underlying facts and procedural

21   history in this case.

22       We have reviewed both the IJ’s and the BIA’s decisions

23   “for the sake of completeness.”              Wangchuck v. Dep’t of

24   Homeland   Sec.,   448 F.3d 524,   528     (2d   Cir.    2006).      The

25   applicable standards of review are well established.                   See 8
                                  2
 1   U.S.C. § 1252(b)(4)(B); Hong Fei Gao v. Sessions, 891 F.3d
2   67,   76   (2d   Cir.   2018)   (reviewing   adverse   credibility

 3   determination for substantial evidence).

 4         “Considering the totality of the circumstances, and all

 5   relevant factors, a trier of fact may base a credibility

 6   determination on the demeanor, candor, or responsiveness of

 7   the applicant . . . , the consistency between the applicant’s

 8   . . . written and oral statements . . . , the internal

 9   consistency of each such statement, the consistency of such

10   statements with other evidence of record . . . without regard

11   to whether an inconsistency, inaccuracy, or falsehood goes to

12   the heart of the applicant’s claim, or any other relevant

13   factor.”   8 U.S.C. § 1158(b)(1)(B)(iii).      “We defer . . . to

14   an IJ’s credibility determination unless, from the totality

15   of the circumstances, it is plain that no reasonable fact-

16   finder could make such an adverse credibility ruling.”        Xiu

17   Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord

18   Hong Fei Gao, 891 F.3d at 76.        We deny the petition because

19   the agency’s adverse credibility determination is supported

20   by substantial evidence.

21         Zhu alleged past persecution on account of his attempt


                                      3
 1   to expose government corruption in enforcement of the family

 2   planning     policy.          As    the       agency    found,     the   multiple

 3   inconsistencies        in     his    statements         provided     substantial

 4   evidence for the adverse credibility determination.                        He was

 5   inconsistent about when he first complained to the government

 6   about his wife’s forced abortion, the dates of his two

 7   arrests, the number of officers who interrogated him during

 8   his first detention, and the frequency with which he was

 9   required to report to the police.                 See Likai Gao v. Barr, No.

10   18-358, 2020 WL 4290009,*4 n.8 (2d Cir. July 28, 2020)

11   (“recogniz[ing]        that    even       a    single    inconsistency         might

12   preclude an alien from showing that an IJ was compelled to

13   find him credible” and thus “[m]ultiple inconsistencies would

14   so   preclude    even    more       forcefully”).           He   did     not   have

15   compelling      explanations        for       these    inconsistencies.         See

16   Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A

17   petitioner must do more than offer a plausible explanation

18   for his inconsistent statements to secure relief; he must

19   demonstrate that a reasonable fact-finder would be compelled

20   to   credit      his    testimony.”            (internal     quotation         marks

21   omitted)).


                                               4
 1          He also failed to include in his written statement the

 2   fact that the police came to his home twice after he left

 3   China.       While the agency may err if it relies too heavily on

 4   minor omissions, at least where the omitted information would

 5   have     supplemented,      rather       than   contradicted,   earlier

 6   statements, the agency did not err here because the omission

 7   directly related to the possibility of future persecution.

 8   See Ming Zhang v. Holder, 585 F.3d 715, 726 (2d Cir. 2009)

 9   (holding that the agency may “draw an adverse inference about

10   petitioner’s credibility based, inter alia, on h[is] failure

11   to mention” important details or events in prior statements).

12          The    agency’s   demeanor    finding     further   bolsters   the

13   adverse credibility determination.              We generally defer to a

14   demeanor finding.        See Jin Chen v. U.S. Dep’t of Justice, 426

15 F.3d 104, 113 (2d Cir. 2005). The IJ found that Zhu was often

16   nonresponsive to clear, direct questions, his delivery was

17   “rote” and “lacking in expression,” and he paused for long

18   periods when confronted with his contradictions.             In addition

19   to the deference afforded these findings, they are supported

20   by the record, which reflects that the IJ had to remind Zhu

21   to be responsive to questions from his own attorney.


                                          5
 1       Having    reasonably   questioned   Zhu’s   credibility,   the

 2   agency reasonably relied on his failure to rehabilitate his

 3   testimony    with   reliable   corroborating    evidence.      “An

 4   applicant’s failure to corroborate his or her testimony may

 5   bear on credibility, because the absence of corroboration in

 6   general makes an applicant unable to rehabilitate testimony

 7   that has already been called into question.”        Biao Yang v.

 8   Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).           Zhu’s only

 9   corroboration of his alleged past harm was letters from his

10   wife and neighbor in China, a medical record for treatment

11   after his first arrest and beating, and a receipt for the

12   fine he allegedly paid for violating the family planning

13   policy.     The agency did not err in declining to afford

14   significant weight to these documents because the authors

15   were not available for cross-examination, Zhu’s wife was an

16   interested party and her letter omitted Zhu’s claim that the

17   police came to their home twice after he left for the United

18   States, Zhu’s neighbor’s letter was inconsistent with Zhu’s

19   initial statement that he had to report monthly to the police,

20   the medical record and fine receipt were not authenticated,

21   and the medical record was inconsistent with Zhu’s testimony.


                                     6
 1   See   Y.C.   v.    Holder,     741 F.3d 324,   334   (2d   Cir.   2013)

 2   (deferring to agency’s decision to afford little weight to

 3   spouse’s letter from China); see also In re H-L-H- & Z-Y-Z-,

 4   25 I. & N. Dec. 209, 215 (B.I.A. 2010) (letters from alien’s

 5   friends and family did not provide substantial support for

 6   alien’s claims because they were from interested witnesses

 7   not subject to cross-examination), overruled on other grounds

 8   by Hui Lin Huang v. Holder, 677 F.3d 130, 133–38 (2d Cir.

 9   2012).

10         As final matters, Zhu’s arguments on appeal to the BIA

11   and this Court that his testimony was negatively impacted by

12   his mental state, side effects from herbal medication, and

13   the interpreter’s poor performance are unpersuasive.                    Zhu

14   points to no specific errors in the interpretation and the

15   record reflects that the interpreter sought clarification

16   when needed.       Zhu provided no evidence that he was under the

17   influence of the medication at the time of his hearing, nor

18   did he allege at the hearing that any mental or physical

19   impairment was preventing him from answering questions.

20         Accordingly,     the     inconsistencies,     omission,    demeanor

21   finding,     and   lack   of    reliable     corroboration     constitute


                                           7
 1   substantial      evidence     for         the     adverse   credibility

 2   determination.       See Xiu Xia Lin, 534 F.3d at 165–66.           This

 3   adverse credibility determination is dispositive of asylum,

 4   withholding of removal, and CAT relief because all three forms

 5   of   relief   were    based   on    the    same    discredited   factual

 6   predicate.    See Paul v. Gonzales, 444 F.3d 148, 156–57 (2d

 7   Cir. 2006).

 8        For the foregoing reasons, the petition for review is

 9   DENIED.   All pending motions and applications are DENIED and

10   stays VACATED.

11                                      FOR THE COURT:
12                                      Catherine O’Hagan Wolfe,
13                                      Clerk of Court




                                         8